SCHEDULE 14C (Rule 14c-101) (Amendment No. 8 ) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: xPreliminary Information Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) oDefinitive Information Statement PROMOTORA VALLE HERMOSO, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: n/a Aggregate number of securities to which transaction applies: n/a Per unit price or other underlying value of transaction computedpursuant to Exchange Act Rule 0-11 (set forth the amount on whichthe filing fee is calculated and state how it was determined): n/a Proposed maximum aggregate value of transaction: n/a Total fee paid: n/a o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provide by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: n/a Form, Schedule or Registration Statement No.: n/a Filing Party: n/a Date Filed: n/a Preliminary Copy dated July 23 , 2009. PROMOTORA VALLE HERMOSO, INC. NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD, 2009 Orlando, Florida , 2009 A Special Meeting of Stockholders (the "Special Meeting") of Promotora Valle Hermoso, Inc., a Colorado corporation (the "Company"), will be held at the offices of the Company, 301 East Pine Street, Suite 150, Orlando, Florida 32801, on , , 2009, at 10:00 A.M. (local time) for the following purposes: 1. To amend the Articles of Incorporation of the Company to change the name of the Company from Promotora Valle Hermoso, Inc. to UNR Holdings, Inc.; and 2. To transact such other business as may properly come before the Special Meeting and any adjournment or postponement thereof. The Board of Directors has fixed the close of business on , 2009, as the record date for determining the stockholders entitled to notice of and to vote at the Special Meeting and any adjournment or postponement thereof. Shares of Common Stock can be voted at the meeting only if the holder is present at the meeting in person or by valid proxy. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. All stockholders are cordially invited to attend the meeting. By Order of the Board ofDirectors, /s/Alexey I. Kim Alexey I. Kim Chairman of the Board and President 2 Approximate Date of Mailing of this Information Statement: , 2009 PROMOTORA VALLE HERMOSO, INC. 301 East Pine Street, Suite 150, Orlando FL 32801 INFORMATION STATEMENT Special Meeting of Stockholders to be Held , 2009 This Information Statement is being furnished by Promotora Valle Hermoso, Inc., a Colorado corporation (the "Company"), to holders of its common stock of record , 2009 (the "Record Date") in connection with a Special Meeting of Stockholders (the "Special Meeting") to be held at 301 East Pine Street, Suite 150, Orlando, Florida 32801, on , 2009, at 10:00 A.M. (local time), and any adjournment or postponement thereof. At such meeting, stockholders will consider and act upon a proposal to amend the Company's Articles of Incorporation to change the name of the Company from Promotora Valle Hermoso, Inc. to UNR Holdings, Inc. The amendment to the Company's Articles of Incorporation (the "Articles of Amendment") is more fully described below, and a copy of the Articles of Amendment is attached as Appendix "A". Stockholders of the Company should consider carefully the matters discussed in this Information Statement before casting their vote. You are entitled to vote at the Special Meeting if you owned shares of the Company's Common Stock as of the close of business on the Record Date, , 2009. You will be entitled to cast one vote for each share of Common Stock that you owned as of that time. As of that date, we had shares of Common Stock outstanding. A stockholder who owns in excess of 50% of the Company's outstanding Common Stock has advised us that he intends to vote in favor of the proposal set forth above. It is anticipated, therefore, that the proposal will be approved. The entire cost of furnishing this Information Statement will be borne by our Company. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our common stock held on the record date. We anticipate that this Information Statement will be mailed on or about , 2009, to our shareholders of record. This notice also describes the acquisition and business of OJSC “494 UNR” (“494 UNR”), a Russian Federation corporation, which acquisition we completed on August 5, 2008. 494 UNR is a construction and development company with its principal offices located in Bronnitsy (Moscow region), Russian Federation. 494 UNR is a construction company operating primarily in Moscow and the Moscow area that designs/builds residential apartment complexes, and other commercial structures, and that provides infrastructure construction services, in particular a road base product for road construction. Our principal executive office is located at 301 East Pine Street, Suite 150, Orlando FL 32801. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. You should rely only on the information or representations provided in or referred to in this Information Statement. The Company has not authorized anyone else to provide you with information. You should not assume that the information in this Information Statement is accurate as of any date other than the date on the cover page of this document. 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT As ofJune 1, 2009, the Company had a total of 24,464,799 shares of common stock issued and outstanding, which is the only issued and outstanding voting equity security of the Company. The following table sets forth, as ofJune 1, 2009, certain information with respect to the beneficial ownership of our common stock by each stockholder known by us to be the beneficial owner of more than 5% of our common stock and by each of our current directors and executive officers. Each person has sole voting and investment power with respect to the shares of common stock, except as otherwise indicated. Beneficial ownership consists of a direct interest in the shares of common stock, except as otherwise indicated. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Class(1) Alexey Ivanovich Kim c/o OJSC 494 UNR, 4 Stroitelnaya St., Bronnitsy, Moscow District, Russia 141070. 20,500,000 shares of common stock 83.79% All Officers and Directors as a Group (9 persons) 20,500,000 shares of common stock 83.79% (1) Based on 24,464,799 shares of common stock issued and outstanding as of June 1, 2009. Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities. Changes in Control of the Company Our company experienced a change of control on August 5, 2008. At the closing of the purchase of a controlling interest of 66.83% of the outstanding common and preferred stock of 494 UNR on August 5, 2008, the Company issued to Alexey I. Kim, the controlling stockholder of 494 UNR, 20,500,000 shares of our common stock, which constitutes following such issuance 83.79% of our outstanding shares of common stock. Based on the number of our outstanding voting securities as ofJune 1, 2009, Alexey Ivanovich Kim owns beneficially approximately 83.79% of our issued and outstanding shares of common stock. The consideration furnished by Mr. Kim, the controlling stockholder of 494 UNR, to the Company was comprised of 66.83% of the outstanding common and preferred stock of 494 UNR, valued at $128,988. The sources of funds used by Mr. Kim to acquire control of the Company was his personal ownership interest in 494 UNR. There were no loans or pledges obtained by Mr. Kim for the purpose of acquiring control.The Agreement for the acquisition of control provided for the resignation at closing of the Company’s directors and the appointment of a new Board of Directors, as well as for the sale of the Company’s existing business to former management.The Agreement further provided that the new Company shareholders and management would agree not to vote for a reverse split at least for one year from the closing of the transaction. 4 AMENDMENT OF THE ARTICLES OF INCORPORATION TO BE VOTED ON The Board of Directors proposes to amend the Company's Articles of Incorporation to change the name of the Company from Promotora Valle Hermoso, Inc. to UNR Holdings, Inc.The Board of Directors determined that it would be appropriate that the name of the Company reflect the Company’s acquisition on August 5, 2008 of OJSC “494 UNR”, a construction and construction materials supply company operating in the Russian Federation. Recommendation of Management and Required Vote for Approval The Board of Directors on October 17, 2008, has unanimously approved the Amendment to our Articles of Incorporation (the “Amendment”) and recommended that the Amendment be submitted to the stockholders of the Company for approval. Shareholder Approval of Proposed Amendments The Amendment will be approved by our stockholders if the number of shares of common stock voting in favor of the proposal to amend our Articles of Incorporation to change the name of the Company from Promotora Valle Hermoso, Inc. to UNR Holdings, Inc. exceeds the number of shares of common stock voted opposing the Amendment. Under Colorado law, there are no dissenters’ rights of appraisal with respect to this proposal to amend our Articles of Incorporation. Alexey Ivanovich Kim, the owner of 20,500,000 shares of common stock, or approximately 83% in the aggregate of the issued and outstanding shares of our common stock, has advised our Board of Directors that he will vote his shares in favor of approval for the amendment to change our name from Promotora Valle Hermoso, Inc. to UNR Holdings, Inc. Effectiveness of Amendment The Articles of Amendment to the Company's Articles of Incorporation authorizing the changing the name of the Company to UNR Holdings, Inc.will not become effective until (i) approval of the amendment by the shareholders at the Special Meeting, and (ii) the Certificate of Amendment has been accepted for filing by the Secretary of State of the State of Colorado. The Certificate of Amendment will amend Article I of the Company's Articles of Incorporation to read as set forth in the text of the proposed Amendment to our Articles of Incorporation attached as Appendix A to this Information Statement. Background of the Transaction We were formerly known as Lion Gri Corporation, Inc. and were incorporated under the laws of the State of Colorado on January 6, 1999.On June 22, 2006, we effectuated a share exchange transaction with Promotora Valle Hermoso Inc, a Florida company with subsidiaries engaged in the housing business in the Republic of Ecuador. Prior to June 22, 2006, we engaged in the production and distribution of wines.In connection with the share exchange transaction with Promotora, we sold all of our current assets and liabilities to Lion Gri Corporation, a company wholly-owned by our former officers and directors prior to June 22, 2006, and changed our name to Promotora Valle Hermoso, Inc. Negotiations Leading to Acquisition of 494 UNR Wolf Blitz, Inc., Orlando, Florida (“Wolf Blitz”) had been a general corporate consultant to the Company since the Spring of 2006, and its consulting agreement was renewed on August 5, 2007, for a term of one year. The consulting agreement was not renewed in August 2008 by the new management. Under the consulting agreement for the period in which it was in effect, Wolf Blitz received cash consulting fees of $20,000 and 250,000 shares of our common stock. Wolf Blitz was involved in long range corporate planning and business development for the Company, including the development of corporate strategy and implantation of business plans; review and analysis of potential markets and customers in such markets; identification of merger candidates, acquisition targets, and development projects that would fit the company business model. During the second half of 2007, the Company’s management initiated a search for a merger candidate in order to increase shareholder value. The search initially identified Baulemente Kuhn LTD of Germany, which was the only other acquisition candidate considered prior to negotiations with 494 UNR, as to which transaction the parties executed a letter of intent on October 25, 2007. The Baulemente Kuhn principals, Valery Kuhn and Lara Kuhn, met with Ramon Rosales in Orlando, Florida, on October 25, 2007. Previosly Mr. Rosales and the Kuhns had one conference call to set up the meeting. As the goal of the Company’s Board of Directors was to increase shareholder value, an acquisition in Europe was considered to be positive. The Company engaged its auditors, Wiener Goodman and Company, to audit this company’s financial statements. During the due diligence process, we had difficulties receiving answers to the questions, and the financial information was arriving late. From the initial stage of due diligence it was clear that Baulemente Kuhn did not have the potential initially thought. Our management determined that the acquisition of Baulemente Kuhn would not have a positive impact on shareholder value. After completing our due diligence, we determined not to pursue the acquisition of this company. A Current Report on Form 8-K filing was made on March 24, 2008 disclosing this determination. 5 No other offers were made to other companies or to the Company by other companies prior to the commencement of negotiations with 494 UNR. In January 2008, the President of Wolf Blitz, Mr. Serguei Melnik (Melnik Junior) had a conversation with his father, Mr. Vasile Melnik (Melnik Senior), whose construction company was a subcontractor of 494 UNR for over 20 years. In that conversation Mr. Melnik Senior said that, to his knowledge, the management of 494 UNR were looking for way for the company to go public in the Western financial markets. No other matters relating to the details of the transaction were discussed at that time. Melnik Senior mentioned that 494 UNR was a very large company, which does a lot of business in residential and infrastructure construction.Melnik Senior spoke very highly of Mr. Alexey Ivanovich Kim during that discussion.
